Citation Nr: 0613573	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-20 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 17, 2002, for service connection for diabetes 
mellitus, secondary to Agent Orange exposure, based upon 
accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to service connection for cancer of the head 
and neck based upon accrued benefits.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
June 1969.  He died November [redacted], 2002.  The appellant is the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts, in essence that an effective date 
earlier than September 17, 2002, is warranted for the grant 
of service connection for diabetes mellitus, secondary to 
Agent Orange exposure, based upon accrued benefits.  She 
maintains that the veteran was diagnosed with diabetes 
mellitus many years prior to September 2002, and they were 
only informed of his ability to file a claim for service 
connection for the condition while hospitalized, two months 
prior to his death.  She also maintains that service 
connection for the cause of the veteran's death is also 
warranted.  She claims that her husband's heart condition, 
which resulted in three myocardial infarctions and a heart 
transplant, were the result of Agent Orange exposure.  She 
also believes that the veteran's cancer was caused by the 
drugs he had to take for his heart transplant, which she 
maintains would also be service connected.  

A review of the record reveals that the veteran's service 
medical records are not associated with the claims folder.  
It is not clear if the records have been sought or if they 
were destroyed in a fire at the National Personnel Records 
Center (NPRC) in the 1970's.  The service medical records 
should be sought and if found, associated with the claims 
folder.  If they can not be located, it should be so noted in 
the claims folder, and the appellant should be informed of 
what types of alternate sources of evidence she can submit in 
connection with her claim when service medical records have 
been destroyed.  

The record also reveals that the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000, have not been fulfilled in this claim.  The 
Board is required to address VCAA.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002);38 C.F.R. § 3.159 (2005).  The RO sent the appellant a 
VCAA letter in January 2003.  The letter informed the 
appellant what VA's duty is to assist her to obtain evidence 
for her claim and what they still needed for her in regard to 
her claim.  However, in this letter she was not informed what 
was necessary according to VA regulations, to show for a 
claim for an earlier effective date claim.  She was also not 
informed of what was needed for an accrued benefits claim.  
This is necessary prior to final adjudication of the claim.  

The record further reveals that the appellant expressed 
disagreement or dissatisfaction in her June 2004 substantive 
appeal with the June 2003 rating decision which denied 
service connection for head and neck cancer, based on accrued 
benefits.  The RO has not issued a statement of the case on 
that issue, as required by 38 C.F.R. § 19.26.  While the 
Board may not exercise jurisdiction on a claim in the absence 
of a properly perfected appeal, the issue of entitlement to 
service connection for cancer of the head and neck, based on 
accrued benefits must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has held that under these circumstances, it is 
incumbent upon the Board to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The record also shows that the veteran's death certificate 
does not indicate whether or not an autopsy was performed 
after his death.  If so, the autopsy report should be 
associated with the claims folder.  If not, it should be so 
noted in the claims folder.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification actions 
required are fully satisfied for the 
appellant's claim on appeal.  This 
includes sending the appellant a letter 
discussing what information and evidence 
not of record is necessary regarding an 
earlier effective date, and accrued 
benefits, what information and evidence 
VA will seek to provide, and what 
information and evidence the appellant is 
expected to provide.  In the letter, 
request that the appellant submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
corrective VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  A search should be made for the 
veteran's service medical records, and if 
located, associated with the claims 
folder.  The appellant should be informed 
if the veteran's service medical records 
are not located, she may provide 
alternative types of evidence in lieu of 
his service medical records such as 
statements from former employers, 
supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  The veteran's 
autopsy report, if there is one, should 
be associated with the claims folder.  

3.  A statement of the case should be 
provided for the issue of entitlement to 
service connection for cancer of the head 
and neck based upon accrued benefits.  
The appellant should be given the 
appropriate amount of time to respond and 
told of the time limit to file a 
substantive appeal if she intends to 
continue her appeal for this issue.  

4.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If the decision is 
adverse to the appellant, she should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and she should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





